Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1, 6, 9, 11, 12, 18, 40, 41, 56, 57, 59, 68, 80-83, 88-90, 95, 96, 103, 104, 107, 108, 113, 115, 119, 120, 123, 130, 135, 149, 151, 157, 163, 180 and 196-203 are pending in the application. Claims 1, 6, 9, 11, 12, 18, 40, 41, 56, 57, 59, 68, 80-83, 88-90, 95, 96, 103, 104, 107, 108, 113, 115, 119, 120, 123, 130, 135, 149, 151, 157, 163, 180, 196 and 197 are rejected. Claims 198-203 are objected to. 

Claim Objections
The word “or” appearing after the definition of R6a, R6b, R10a, and R10b in claim 1 should be deleted.
In claim 1, the paragraph beginning with “wherein the C1-6alkyl, …” following the definition of Ra should be amended to add “of Ra” after “5 to 10 membered heteroaromatic ring” in the third line of the paragraph. The Examiner finds that the noted paragraph cannot reasonably be interpreted to apply to additional instances of alkyl, cycloalkyl groups, etc.; however, the proposed amendment would make the meaning explicit.
In claims 163 and 197, the phrase “any one of” should be deleted.
The instant claims switch between “the pharmaceutically acceptable salt thereof” and “a pharmaceutically acceptable salt thereof” in dependent claims. One convention should be chosen and maintained throughout the claims. See, for instance, new claims 202 and 203 that do not follow the same convention as the majority of other claims.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 6, 9, 11, 12, 18, 40, 41, 56, 57, 59, 68, 80-83, 88-90, 95, 96, 103, 104, 107, 108, 113, 115, 119, 120, 123, 130, 135, 149, 151, 157, 163, 180, 196 and 197 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 6, 9, 11, 12, 18, 40, 41, 56, 57, 59, 68, 80-83, 88-90, 95, 96, 107, 108, 113, 115, 123, 130, 135, 149, 151, 163, 180, 196 and 197 are rejected as indefinite based on the following definitions found in claim 1:

    PNG
    media_image1.png
    216
    984
    media_image1.png
    Greyscale

The boxed options contain dashes on both ends of the moieties and it is unclear what structures are embraced by the options. For instance, it could be the case that the dashes on the right side are erroneous and, for instance, -CH2Ra- was intended to be -CH2Ra. It could also be the case that the extra dashes are artifacts of the variables R2a-R2d, R12a and R12b being previously defined as optionally bound together to form rings. It could also be the case that Applicant intends for the dashes to represent optional substitution by additional moieties. The dependent claims are rejected as indefinite for the same reason and it is further noted that claim 59 introduces the following option:

    PNG
    media_image2.png
    83
    608
    media_image2.png
    Greyscale

The moiety above is indefinite for the same reason since the meaning of the right dash is unclear. Claim 95 further recites the various options with dashes found in claim 1.
	Claims 103 and 104 are rejected as indefinite since the formulae depict a variable “R2” where none of claims 1, 103 and 104 provide a definition for this variable. 
Claims 119 and 120 are rejected as indefinite since the formulae depict a variable “R2” where none of claims 1, 119 and 120 provide a definition for this variable. Dependent claims 157, 196 and 197 are rejected as indefinite for the same reason.
Claims 149 and 151 are rejected as indefinite since they are dependent upon numerous claims that have been cancelled and where numerous additional claims do not require a variable R2 at all.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 6 recites two formulae that differ by the stereochemistry at one particular center. Given that any compound must have one of the two stereochemical arrangements depicted in claim 6, there would not appear to be any embodiments that fall within the scope of claim 1 that do not also fall within the scope of claim 6, i.e. the claims cover identical scope. There is no limitation in claim 6 that requires any, for instance, enantiomeric excess and even a racemic mixture would still read on claim 6 since it would contain both compounds of Formula Ia and Ib. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 12 recites two formulae that differ by the stereochemistry at one particular center. Given that any compound of parent claim 11 must have one of the two stereochemical arrangements depicted in claim 12, there would not appear to be any embodiments that fall within the scope of claim 11 that do not also fall within the scope of claim 12, i.e. the claims cover identical scope. There is no limitation in claim 12 that requires any, for instance, enantiomeric excess and even a racemic mixture would still read on claim 12 since it would contain both compounds of Formula IIa and IIb. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 41 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 12 recites two formulae that differ by the stereochemistry at one particular center. Given that any compound of parent claim 40 must have one of the two stereochemical arrangements depicted in claim 41, there would not appear to be any embodiments that fall within the scope of claim 40 that do not also fall within the scope of claim 41, i.e. the claims cover identical scope. There is no limitation in claim 41 that requires any, for instance, enantiomeric excess and even a racemic mixture would still read on claim 41 since it would contain both compounds of Formula IIIa and IIIb. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 57 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 57 recites two formulae that differ by the stereochemistry at one particular center. Given that any compound of parent claim 56 must have one of the two stereochemical arrangements depicted in claim 57, there would not appear to be any embodiments that fall within the scope of claim 56 that do not also fall within the scope of claim 57, i.e. the claims cover identical scope. There is no limitation in claim 57 that requires any, for instance, enantiomeric excess and even a racemic mixture would still read on claim 57 since it would contain both compounds of Formula IVa and IVb. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 59 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 59 recites the option for R2a, R2b, R12a, and R12b to be “-ORa-”. Claim 1 from which claim 59 ultimately depends recites that the corresponding variables can be “-ORa”. The meaning the right dash in the limitation of claim 59 is rejected as indefinite; however, since it appears to represent a broader scope that found in a parent claim, claim 59 is rejected under 112(d). Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 95 (and its dependent claims 96, 135, 149 and 151) are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 95 provides for the optional combination of two R2 groups to form rings, which option was deleted from claim 1 (within the definition of R2a, R2b, etc.). Even if claim 1 were amended to re-add the optional formation of rings previously recited, claim 95 would still be improper under 112(d) since claim 1 previously only provided for the formation of spirocycles whereas claim 95 would encompass ortho-condensed rings. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 96 is further rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 96 recites two formulae that differ by the stereochemistry at one particular center. Given that any compound of parent claim 95 must have one of the two stereochemical arrangements depicted in claim 96, there would not appear to be any embodiments that fall within the scope of claim 95 that do not also fall within the scope of claim 96, i.e. the claims cover identical scope. There is no limitation in claim 96 that requires any, for instance, enantiomeric excess and even a racemic mixture would still read on claim 96 since it would contain both compounds of Formula VIa and VIb. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 104 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 104 recites two formulae that differ by the stereochemistry at one particular center. Given that any compound of parent claim 103 must have one of the two stereochemical arrangements depicted in claim 104, there would not appear to be any embodiments that fall within the scope of claim 103 that do not also fall within the scope of claim 104, i.e. the claims cover identical scope. There is no limitation in claim 104 that requires any, for instance, enantiomeric excess and even a racemic mixture would still read on claim 104 since it would contain both compounds of Formula VIIa and VIIb. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 120 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 120 recites two formulae that differ by the stereochemistry at one particular center. Given that any compound of parent claim 119 must have one of the two stereochemical arrangements depicted in claim 120, there would not appear to be any embodiments that fall within the scope of claim 119 that do not also fall within the scope of claim 120, i.e. the claims cover identical scope. There is no limitation in claim 120 that requires any, for instance, enantiomeric excess and even a racemic mixture would still read on claim 120 since it would contain both compounds of Formula VIIIa and VIIIb. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Closest Prior Art
The closest prior art appears to be US 2018/0155365 A1, which teaches compounds of the following general formula:

    PNG
    media_image3.png
    234
    346
    media_image3.png
    Greyscale

While the prior art structure is tetracyclic, the fusion between the rings are different from the instantly claimed fusions and the prior art provides no guidance or motivation to modify the core cyclic structure especially since the prior art structure is not even generic to the instantly claimed structures. 

Allowable Subject Matter
Claims 198-203 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and amended to correct for any claim objections above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P COUGHLIN whose telephone number is (571)270-1311. The examiner can normally be reached Monday - Friday, 10 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626